DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           EMMANUEL SIMS,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D15-2415

                              [May 4, 2016]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case No. 12-152 CF10A.

   Emmanuel Sims, Arcadia, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Emmanuel Sims appeals an order summarily denying his rule 3.801
motion, seeking additional jail time credit. The State agrees that the case
must be remanded for further review.

    According to Sims’s motion, he was arrested on charges in Broward
County and bonded out of jail about two weeks later. While out on bond,
he was arrested on unrelated charges in Miami-Dade County. When he
failed to appear for arraignment on his Broward charges, a Broward
County fugitive warrant was issued. Sims attached to his motion a
Broward fugitive warrant/arrest affidavit, reflecting that he was arrested
on it while he was in the Miami-Dade County jail. Eventually, Sims was
transported to the Broward County jail.

   When Sims resolved his Broward case, the Broward trial court ran his
sentence concurrent with his Miami-Dade sentence, but awarded him jail
credit only for the time he spent in the Broward County Jail. The record
excerpts attached to the order do not refute his allegation that he did not
waive any other jail time credit. While his rule 3.801 motion sought other
additional credit, on appeal he limits his request for additional credit to
the time he spent in the Miami-Dade County jail after he was arrested
there on the Broward warrant, until he was sentenced for his Miami-Dade
case. In denying the motion, the trial court accepted the State’s position
below that the Broward arrest affidavit served only as a detainer.

    In responding to this Court’s show cause order, the State recognizes
that further review is warranted in light of the affidavit and case law
providing that a defendant who is arrested in one Florida county based on
an outstanding warrant issued by a court in a second Florida county may
be entitled to credit for time spent in the first county’s jail against the
sentence imposed in the second county. See § 921.161, Fla. Stat. (2011);
Gethers v. State, 838 So. 2d 504 (Fla. 2003) (distinguishing execution of
arrest warrant from the mere issuance of a detainer); Trout v. State, 927
So. 2d 1052, 1054 (Fla. 4th DCA 2006) (“A defendant is entitled to jail
credit for time spent in a county jail when he has been arrested pursuant
to a warrant from another county.”); Ransone v. State, 20 So. 3d 445, 449
(Fla. 4th DCA 2009) (clarifying Trout and explaining, “[p]ursuant to Daniels
[v. State, 491 So. 2d 543 (Fla. 1986)], a defendant who is held on multiple
offenses is entitled to jail credit from the date of arrest on a foreign county’s
warrant only where concurrent sentences are imposed or where the foreign
county’s warrant is the sole basis for the defendant’s incarceration”),
approved, 48 So. 3d 692 (Fla. 2010).

    The State agrees the record raises a fact question as to the authenticity
of the purported arrest affidavit, and the case law requires remand for the
trial court to attach portions of the record conclusively refuting Sims’s
claim, or to conduct an evidentiary hearing. Fla. R. Crim. P. 3.801(e)
(incorporating provisions of rule 3.850(f)). We direct the trial court on
remand to do so.

  Reversed and remanded.

STEVENSON, GROSS and CONNER, JJ., concur.

                             *         *          *

   Not final until disposition of timely filed motion for rehearing.




                                       2